DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 11/09/2020 has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art of record found during the examination of the present application, Gerding et al. (US 2009/0262038 herein Gerding), fails to specifically teach, suggest, or disclose a positioning unit configured to couple and fix the electromagnetic wave transceiving apparatus to a surface of an external dielectric body such that the electromagnetic exciter, the dielectric adjustment unit, and the surface of the external dielectric body constituting a resonator with a specific electromagnetic wave spectrum;
wherein emitting of the electromagnetic waves by the electromagnetic wave transceiving apparatus includes: generating an electromagnetic wave of a first spectrum 
when receiving the electromagnetic waves by the electromagnetic wave transceiving apparatus includes: receiving the electromagnetic wave of the third spectrum from the coupled external dielectric body from the outside, adjusting the electromagnetic wave of the third spectrum as the electromagnetic wave of the second spectrum by the dielectric adjustment unit, and sending the electromagnetic wave of the second spectrum to the electromagnetic exciter and adjusting as the electromagnetic wave of the first spectrum.
Gerding teaches a dielectric antenna having an at least partially dielectric body and an electrically conductive sheath, wherein the dielectric body can be struck on a supply section with electromagnetic radiation and the electromagnetic radiation can be at least partially emitted from the dielectric body via a lens-shaped radiation section.  The conductive sheath essentially surrounds the dielectric body from the supply section to the radiation sheath in the area of the supply section and a radiation opening is provided in the conductive sheath in the area of the radiation section.  The dielectric 
Claims 2-11 depend upon allowable claim 1, therefore these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648